Citation Nr: 0120840	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-09 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from January 1971 to March 
1977.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which declined to reopen his 
claim for service connection for PTSD on the basis of new and 
material evidence. 


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision declined to reopen 
the veteran's claim of entitlement to service connection for 
PTSD on the basis of new and material evidence. 

2.  The evidence introduced into the record since the May 
1995 rating decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An unappealed May 1995 rating decision which declined to 
reopen the veteran's claim of entitlement to service 
connection for PTSD on the basis of new and material evidence 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the May 1995 rating decision 
is new and material; thus, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from PTSD as a 
result of stressful events that occurred during his period of 
active duty service in Vietnam.  Therefore, service 
connection for PTSD has been sought. 

I.  Legal Criteria 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain some corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Such corroborative evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

II.  New and Material Evidence

In an August 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that no such diagnosis was shown.  The veteran 
was notified of that decision and of his appellate rights but 
failed to seek appellate review at that time.  After later 
attempting to reopen his claim, a May 1995 rating decision 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
PTSD because no verified stressor was shown.  The veteran 
filed a timely Notice of Disagreement, and a Statement of the 
Case was issued on September 21, 1995.  The RO received the 
veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) on 
July 17, 1996.  Because his Substantive Appeal was not filed 
within 60 days from the date the RO issued the Statement of 
the Case, or within the one-year period from the date the RO 
notified him of its decision, the RO informed the veteran 
that his Substantive Appeal was not timely filed.  As such, 
the May 1995 rating decision became final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

At the time of the May 1995 rating decision, the evidence 
included service medical records, service personnel records, 
and a VA hospitalization report showing that the veteran was 
hospitalized from February to May 1994 for PTSD.  The 
evidence also included a statement in which the veteran 
listed various stressors during his period of active duty 
service in Vietnam from August 1971 to May 1972.  These 
stressors included witnessing an explosion at an ammunition 
depot; hearing enemy fire while on convoy duty; being on a 
base during rocket and mortar attacks; being in a bunker 
during an attack in which a service comrade and close friend, 
[redacted], "flipped out"; and being a passenger in a 
truck that rolled over.  The former evidence also shows that 
the veteran did not participate in combat.

Since the final May 1995 decision, [redacted] submitted a 
January 1999 letter in which he verified the veteran's 
account of being in a bunker during a mortar attack during 
the Easter Offensive.  Mr. [redacted] said he "lost it" and 
was sent to Japan before returning home.  The Board finds 
this evidence to be new, as it was not of record at the time 
of the May 1995 rating decision and is not cumulative of any 
other evidence at that time.  In addition, this evidence is 
probative of the central issue in this case as to whether a 
stressor actually occurred.  As noted above, corroborative 
evidence which substantiates or verifies the veteran's 
statements as to the occurrence of a claimed stressor is 
required in cases where evidence does not show that the 
veteran engaged in combat.  Accordingly, the Board concludes 
that new and material evidence has been submitted since the 
May 1995 rating decision; thus, the claim of entitlement to 
service connection for PTSD must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened and, to this extent only, the appeal is 
granted.


REMAND

While the veteran has been diagnosed with PTSD, there does 
not appear to be evidence of a specific verified stressor 
underlying the diagnosis of record.  As such, further 
development is necessary.  The Board points out that the 
diagnoses of PTSD contained in the record were based on a 
history of service provided by the veteran to health care 
professionals.  The Board notes that there is no evidence 
that the veteran was ever involved in combat.  Under these 
circumstances, the Board notes that the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressors.  In this respect, 
nothing in Cohen negates the need for a noncombat veteran to 
produce credible corroborating and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  While [redacted] appeared to 
verify the veteran's claimed stressor concerning an attack 
while located in a bunker, further verification is warranted.  
In addition, development and verification of other reported 
stressors would appear to be needed.  For example, the 
veteran's convoy duties, including the incident in which a 
truck rolled over, may be subject to verification.  In this 
regard, such development includes providing the stressor 
information to the United States Armed Services Center for 
Research of Unit Records (USASCRUR), formerly known as the 
U.S. Army & Joint Services Environmental Support Group, in an 
attempt to verify the claimed stressors.  Therefore, the 
veteran should be requested to provide a comprehensive 
statement containing as much detail as possible regarding all 
alleged in-service stressors, which should then be sent to 
the USASCRUR for verification.  

In the event that any of the claimed stressors can be 
verified, then the remaining question of whether the 
veteran's corroborated stressor(s) is sufficient to have 
resulted in a diagnosis of PTSD is a medical question that 
must answered by qualified medical personnel.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Under these circumstances, 
the veteran should be afforded a VA psychiatric examination.  
See 38 U.S.C.A. § 5103A(d)(1)(2) (West Supp. 2001).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during 
service, such as the dates, locations, 
detailed descriptions of events, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignments, or any other 
identifying details.  The veteran is 
advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and 
that he must be as specific as 
possible.

2.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's service 
documents should be sent to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The RO should also request 
any unit history for the veteran's 
served with in Vietnam, if available.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine 
the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD 
sub scales.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 


